DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Baltes et al. disclose in a first a embodiment: forming a Complementary Metal Oxide Semiconductor (CMOS) wafer including a silicon substrate layer (pg.1661 col.2 end of 2nd para., 3rd para. L10-11), a metal stack on the silicon substrate layer including at least two metal layers in contact with each other (pg.1660 col.2 last para. ), a dielectric layer on the silicon substrate layer (pg.1660 col.2 last para. last 6 lines), and a thermoelectric conversion element embedded in the dielectric layer, the thermoelectric conversion element configured to convert heat into an electric signal (pg.1665 col.1 C. CMOS Thermopiles 1st para.); etching the metal stack to define exterior lateral edges of a microbolometer bridge including at least a portion of the dielectric layer and the thermoelectric conversion element embedded in the dielectric layer (pg.1662 fig.1(e) pg.1663 col.1 para. before last, col.2 1st para. sacrificial aluminum etching); and etching the silicon substrate layer (pg.1662 fig.1 silicon substrate, pg.1661 pg. col.2 last para.) shows the beneath the bridge.. In a further embodiment, Baltes et al. disclose: a microbolometer (pg.1666 col.1 IV first para.). The prior arts of record fail to teach, disclose, suggest or make obvious:  dry etching the silicon substrate layer beneath the microbolometer bridge from a front side of the silicon substrate layer; and dry etching the silicon substrate layer from the front side to form at least one pixel arm in which a conductive layer is embedded for carrying the electrical signal and to form at least one wall structure between the microbolometer detector and an adjacent microbolometer detector to provide thermal isolation between the microbolometer detectors
Regarding independent claim 10, Baltes et al. disclose: forming a Complementary Metal Oxide Semiconductor (CMOS) wafer including a substrate layer (pg.1162 col.1st para.), a dielectric layer on an active silicon layer or the substrate layer (fig.1 (e) the CMOS dielectrics is formed on the silicon substrate), a thermoelectric conversion element embedded in the dielectric layer, the thermoelectric conversion element configured to convert heat into an electric signal (pg.1665 col.1 C. CMOS Thermopiles 1st para.), and etching the dielectric layer to reach an active silicon layer or the substrate layer with the at least one metal layer acting as an etch stopper or mask (pg.1662 fig.1(e) pg.1663 col.1 para. before last, col.2 1st para. sacrificial aluminum etching); and etching the active silicon layer or substrate layer to form a microbolometer bridge including a portion of the dielectric layer and the thermoelectric conversion element embedded in the dielectric layer (pg.1662 fig.1 silicon substrate, pg.1661 pg. col.2 last para.). Nemirovsky et al. disclose: at least one metal layer having a predetermined shape for use as a mask during at least one post-CMOS (Micro Electro-Mechanical Systems) MEMS process (para. [0117]). The prior arts of record fail to teach, disclose, suggest or make obvious: dry etching the active silicon layer or substrate layer from a front side to form a microbolometer bridge including a portion of the dielectric layer and the thermoelectric conversion element embedded in the dielectric layer.
Regarding independent claim 20, Baltes et al. disclose: forming a Complementary Metal Oxide Semiconductor (CMOS) wafer including a substrate layer, a metal stack including at least two metal layers in contact with each other, a dielectric layer, and a thermoelectric conversion element embedded in the dielectric layer, the thermoelectric conversion element configured to convert heat into an electric signal; etching the metal stack to define exterior lateral edges of a microbolometer bridge including at least a portion of the dielectric layer and the thermoelectric conversion element embedded in the dielectric layer; and etching at least a portion of an active silicon layer or substrate layer beneath the microbolometer bridge (see rejection of claim 1). The prior arts of record fail to teach, disclose, suggest or make obvious: dry etching at least a portion of an active silicon layer or substrate layer beneath the microbolometer bridge from a front side
Claims 2-9, 11-19, 21-32 are allowed on the same basis as independent claims 1, 10 & 20 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. From 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/Examiner, Art Unit 2884